DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1 and 54-119 are pending; 
Claims 1, 75, 78, 81-82 are currently amended; claims 57, 59-61, 68-73, 76-77, 115-118 were previously presented; claims 54-56, 58, 62, 63-67, 74, 79-80, 83-114 and 119 are withdrawn;
Claims 1, 57, 59, 60-61, 68, 69, 70-73, 75-78, 81-82, and 115-118 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/15/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 04/05/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 57, 59, 60-61, 68, 69, 70-73, 75-78, 81-82, and 115-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 wherein “…the mounting device further comprises two or more pins…” recited in line 12 renders the claim indefinite because it is unclear whether the recitation is referring to the two or more pins recited in line 11 of claim 1 or to some other element. In other words it is unclear how many pins are being claimed.
Claims 59 and 61 are indefinite because it is unclear whether the term “an object” is referring to the object recited in claim 1 or to some other element. In other words it is unclear how many objects are being claimed because they are given the same designation “an object”.
Claims 60 and 68 contains similar issue with respect to the term “cover” and “object”.
Claim 71 is indefinite because it is unclear whether the term “the cover comprises at least one side wall” is referring to the sidewall recited in claim 68 or to some other sidewall because they are given the same designation “at least one side wall”.


Claim 71 recites the limitation "the rail" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 1, 57, 59, 60-61, 68, 69, 70-73, 75-78, 81-82, and 115-118 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a mounting device having a bracket. However, the prior art of record have failed to teach at least the combination of the mounting device comprising: a bracket, the bracket having a top surface, side surfaces, a rear surface, and a front surface; an adhesive pad, the adhesive pad comprising a rear surface and a front surface, wherein the rear surface is attachable to the rear surface of the bracket and the front surface comprises an adhesive layer; and a cover, frame, or bar, wherein the cover, frame, or bar is removably attachable to the bracket and either comprises at least one means for attaching an object or has an object integrally attached, wherein the bracket further comprises two or more pin apertures to receive two or more pins from the front surface through to the rear surface, wherein the mounting device further comprises two or more pins, and wherein the two or more pins are connected by a bridge along with the other recitations as claimed in claim 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631